Case 2:16-cv-11350-RHC-EAS ECF No. 13, PageID.158 Filed 02/23/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MONTE WILLIAM ROWE,

                     Petitioner,

v.                                                              Case No. 2:16-cv-11350

CATHERINE S. BAUMAN,

                Respondent.
_______________________________________/

     ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION FOR RELIEF
                       FROM JUDGMENT (ECF No. 12)

        Petitioner Monte William Rowe filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. On January 11, 2017, the court entered an order denying

Respondent’s motion to dismiss the petition, and instead it ordered that the case be

held in abeyance pending exhaustion of state court remedies. (ECF No. 11.) Before the

court is letter filed by Petitioner, docketed by the Clerk as a “Motion for Relief from

Judgment.” (ECF No. 12). The document filed by Petitioner is actually a letter to the

court asserting that Petitioner did not receive the order staying his case. He requests

that the deadlines contained in the stay order be reset, and he attached a copy of what

appears to be a motion for relief from judgment captioned for the state trial court.

        The court will deny without prejudice Petitioner’s motion to reset the deadlines.

Petitioner is directed to continue to exhaust his state court remedies, and as explained

in the court’s prior order, he may file an amended habeas petition within 60 days of

completing state court review. Should Respondent assert in response to an amended

                                              1
Case 2:16-cv-11350-RHC-EAS ECF No. 13, PageID.159 Filed 02/23/21 Page 2 of 2



petition that dismissal of the action is warranted on account of Petitioner’s alleged

failure to comply with the front-end terms of the stay order, at that point Petitioner may

respond based on the allegations contained in his letter.

       Accordingly, IT IS ORDERED that Petitioner’s letter, docketed as a motion (ECF

No. 12), is DENIED WITHOUT PREJUDICE.



                                                 s/Robert H. Cleland    /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: February 23, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 23, 2021, by electronic and/or ordinary mail.

                                                  s/Lisa Wagner           /
                                                  Case Manager and Deputy Clerk
                                                  (810) 292-6522




                                             2
